Case 3:21-cv-00253-HEH Document 1-3 Filed 04/15/21 Page 1 of 5 PagelD# 49

Exhibit B
Case 3:21-cv-00253-HEH Document 1-3 Filed 04/15/21 Page 2 of 5 PagelD# 50

3/31/2021 Payment of Compensation and Timeliness of Determinations during a Continued Claims Series

 

 

 

 

CLASSIFICATION

U.S. DEPARTMENT OF LABOR =
Employment and Training Administration CORBESEONDENCE SYMBOL
Washington, D. C. 20210 TRUL,

 

 

 

 

 

 

 

 

 

ISSUE DATE

October 27, 2000
RESCISSIONS EXPIRATION DATE

 

 

 

 

None Continuing

 

DIRECTIVE : UNEMPLOYMENT INSURANCE PROGRAM LETTER NO. 04-01
TO : ALL STATE EMPLOYMENT SECURITY AGENCIES

FROM : GRACE A. KILBANE
Administrator
Office of Workforce Security

SUBJECT : Payment of Compensation and Timeliness of Determinations during a Continued Claims
Series

1. Purpose. To remind States of the Department of Labor's (Department's) interpretation of the "payment
when due" requirement of Section 303(a)(1) of the Social Security Act (SSA), as applied during a
continued claim series, and to provide clarification concerning this interpretation.

2, References. Section 303(a)(1), SSA; California Department of Human Resources Development v. Java,
402 U.S. 121 (1971); Fusari v. Steinberg, 419 U.S. 379 (1975); Pennington v. Didrickson, 22 F.3d 1376

(Procedures for Implementation of the Java Decision); UIPL No. 34-85 (Voluntary Waiver of Benefit
Rights by a Claimant Pending the Outcome of an Employer Initiated Appeal); ETA Handbook No. 365
(Unemployment Insurance Quality Appraisal (no longer in effect)); ET Handbook No. 301 (UI Performs:
Benefit Timeliness and Quality (BTQ): Nonmonetary Determinations Quality Review); ET Handbook No.
401 (Unemployment Insurance Reports).

3. Background. While conducting training for States on the new process for reviewing the quality of
nonmonetary determinations, the Department became aware that, during a continued claim series, some
States may not properly administer the requirements of Section 303(a)(1), SSA, concerning payment of
unemployment compensation (UC) "when due." The Department has three specific concerns.

First, some States may fail to pay benefits to claimants for weeks in which no eligibility issue exists when
a determination of eligibility for a previous week is pending.

Second, the Department has observed an inconsistency among States in the starting date used to
calculate timeliness of determinations during a continued claim series, a date that should be uniformly
applied.

Third, the Department has found that, during a continued laim series, some States improperly withhold

benefits from laimants when the State does not make a determination of continued eligibility in a timely
fashion.

https:/Avdr.doleta.gov/directives/attach/UIPL4-01.cfm 1/4
Case 3:21-cv-00253-HEH Document 1-3 Filed 04/15/21 Page 3 of 5 PagelD# 51
3/31/2021 Payment of Compensation and Timeliness of Determinations during a Continued Claims Series

The Department is issuing this UIPL in order to address these concerns. It clarifies UIPL No. 1145, issued
in 1971 but still in effect, with respect to the date to be used for calculating timeliness of determinations
during a continued claim series, and clarifies when payment may not be withheld during a continued
claim series.

4. Section 303(a)(1), SSA -- “Full Payment .... When Due." Section 303(a)(1), SSA, requires States, as a
condition of receiving Federal UC administration grants, to provide in their laws for "[s]uch methods of
administration . . . as are found by the Secretary of Labor to be reasonably calculated to insure full
payment of unemployment compensation when due." In the 1971 decision, California Department of
Human Resources Development v. Java, the Supreme Court interpreted "when due" in Section 303(a)(1},
SSA, to mean “at the earliest stage of unemployment that such payments [are] administratively feasible
after giving both the worker and the employer an opportunity to be heard." Although the specific holding
in Java required the State to pay benefits to claimants initially determined eligible pending an employer
appeal, the Court's reasoning was broader, requiring promptness at all stages of the eligibility
determination and payment processes. See UIPL No. 1145, Attachment, page 1; Fusari v. Steinberg, 419

U.S. 379, 387-388 n.15 (1975); and Pennington v. Didrickson, 22 F.3d 1376, 1386 (7th Cir. 1994) (quoting
Jenkins v. Bowling, 691 F.2d 1225 (7th Cir. 1982)). The Department has issued regulations interpreting
the promptness requirement of Section 303(a)(1), SSA, to require payment of UC to eligible claimants,
and the making of determinations, "with the greatest promptness that is administratively feasible." 20
CFR 640.3(a). In addition, in the attachment to UIPL No. 1145, the Department interpreted the
promptness requirement of Section 303(a)(1), SSA, to require prompt determinations on individual
claims. See pages 8 & 14, UIPL No. 1145, Attachment.

As well as prompiness, the Department has always interpreted "when due" in Section 303(a)(1), SSA, to
require accuracy in order to ensure that payments are not made when they are not due. See 20 CFR
602.11(a) and 602.21(c). Proper application of Section 303(a)(1} requires an appropriate balancing of the
dual concerns of promptness and accuracy in the "when due" provision.

5. The Need for Payment Without Delay to Claimants in Weeks for which They Are Eligible During a
Continued Claim Series. As stated, a fundamental aspect of payment "when due," for purposes of
Section 303(a)(1), SSA, is that UC is due to claimants who are eligible under State law. Eligibility for UC
is determined on a week-by-week basis. During a continued claim series, a claimant must certify as to
continuing eligibility for each week. If information provided by the claimant or others establishes eligibility,
the State agency manifests its determination of eligibility for that week by issuing compensation to the
claimant. When a question concerning continued eligibility for benefits for a given week arises, the State
agency conducts an investigation of the facts and makes a determination of eligibility or ineligibility. While
such a determination is pending, the State agency need not issue payment for the week in question until
it issues a determination regarding eligibility, provided the determination is timely. Sometimes the
question of eligibility affects future weeks. In such circumstances, not issuing payment for these later
weeks because of the earlier eligibility issue is acceptable until a fimely determination is made.

When the question of eligibility does not affect later weeks, however, States must make payment for the
later weeks without delay. In other words, States may not withhold payment for later weeks in which no
eligibility issue exists consistent with Section 303(a)(1), SSA's requirement to pay benefits "When due."
The Department clearly expressed this requirement on page 19 of the Attachment to UIPL No. 1145,
stating "[w]hen the question [of eligibility] relates to eligibility or possible fraud for past weeks only,
benefits claimed for current weeks may not be suspended while an investigation is conducted [emphasis
added]." This requirement is still in force.

6. Timely Determinations in a Continued Claim Series. The attachment to UIPL No. 1145 interpreted the
"when due” provision in Section 303(a}(1), SSA, and Java, to require prompt resolution of eligibility issues
that arise during a continued claim series. That Attachment stated that such determinations would be
considered to be issued "on time" within the meaning of the "when due" requirement, as interpreted in
Java, if issued "no later than the end of the week following the week in which [an] issue arises [emphasis
added]." Thus, the date on which an issue "arises" is the critical date for calculating timeliness.

The term "arises" has historically been subject to different interpretations. Some States have interpreted
the "arises" date literally to mean the date a claimant engaged in potentially disqualifying behavior. Other
States have applied the interpretation found in ET Handbook No. 365, Quality Appraisal, in effect from
1992-1996, which says that determinations during a continued claim series are timely if "issued within 7
days from the end of the week in which the issue is detected" (in the case of intrastate claims) or the
https:/Awdr.doleta.gov/directives/attach/UIPL4-01 cfm 2/4
3/31/2021

8.

Case 3:21-cv-00253-HEH Document 1-3 Filed 04/15/21 Page 4 of 5 PagelD# 52

Payment of Compensation and Timeliness of Determinations during a Continued Claims Series

State “received notification" of the issue (in the case of interstate claims) (emphases added). This
approach interpreted the "issue arises" date in UIPL No. 1145 to mean the issue detection date. This
interpretation is followed in subsequent handbooks, including ET Handbook No. 401, the Ul Reports
Handbook, and Handbook 301, the BTQ NonMonetary Determination Quality Review Handbook (see
pages V-9 and V-10). Handbook 401 defines the issue detection date as: "the earliest date that the
agency, including organizational units . . . , is in possession of information indicating the existence of a
nonmonetary issue" (see page V-3-5).

Although UIPL No. 1145, Attachment, used the term "arises," taken in context, that term means, as
reflected in later handbooks, the date an issue is detected by the State agency. Interpreting the "issue
arises" date in the more literal manner followed by some States (meaning the date of the potentially
disqualifying event) would necessarily preclude timely determinations in many cases. For example, if a
claimant refused a job in week one and has until Thursday or Friday of the following week to submit a
claim certification for week one, it may be impossible for the agency to gather facts and issue a decision
by Friday of week two. Requiring a determination to be made in that manner is not reasonable, nor is it
necessary under Section 303(a)(1), SSA. Consequently, States are to use the issue detection date as the
date from which to calculate timeliness for purposes of Federal requirements.

. Balancing Timeliness and Accuracy: the Presumption of Continued Eligibility. Although Section

303(a)(1), SSA, requires timely determinations regarding eligibility for individual claimants, States may, in
some cases, be unable to issue a determination in a timely fashion. UIPL No. 1145 stated that before a
determination is made in a continued claim series "benefits will not be withhela" (emphasis added) (see
UIPL No. 1145, Attachment, page 19). Over the years, the Department has been asked about the
meaning of this statement, especially in relation to the requirement of Section 303(a}(1), SSA, that
payment not be made when it is not due.

With this UIPL, the Department clarifies this statement in UIPL No. 1145, Attachment, concerning
payment during a continued claim series. Prior to the date for timely determinations, a State is not
required to pay UC without a determination. However, when the date for a timely determination has
passed in a continued claim series, the State must either issue a determination of ineligibility for UC
(where the facts establish ineligibility) or else pay UC immediately. Payment would occur under a
presumption of continuing eligibility. The presumption means that the State has made an initial
determination of eligibility and, based on that initial determination and the absence of facts clearly
establishing current ineligibility, the State agency presumes the claimant's continued eligibility until it
makes a determination otherwise. The presumption is appropriate in a continued claim series because a
determination of initial eligibility exists on which the presumption can be based. The presumption may not

be applied on an initial claim.“ The presumption appropriately balances the timeliness and accuracy
concerns of Section 303(a)(1), SSA.

The presumption of continued eligibility is an expedient for the State to facilitate timely payments and
may not be used as a substitute for the State completing its determination procedures. In order to avoid
failing to comply with Section 303(a)(1), SSA, by paying benefits when they are not due, a State using the
presumption must issue a determination as soon as administratively feasible after payment is made to
verify whether the presumption was correct. In arriving at such a determination the State must follow the
predetermination procedures set forth in UIPL No. 1145.

The Department is aware that making payments based on a presumption of continuing eligibility may
result in overpayments. For that reason, States must make timely determinations whenever possible. A
certain number of overpayments resulting from application of the presumption of continuing eligibility,
when the agency has been unable to issue a timely determination, are inevitable.

In order to notify individuals of their rights and obligations, a State must inform claimants who receive
payments under such a presumption that a pending eligibility issue may affect their entitlement and may
result in an overpayment. The State may also advise claimants that they may want to defer cashing the
unemployment check until their eligibility has been verified. This may help to deter losses to the State's
fund and enable the claimant to immediately repay any overpayment. This procedure is consistent with
Departmental guidance in UIPL No. 34-85, concerning the prohibition on voluntary waiver of benefit rights
by claimants, because a determination has not yet been made.

Action Required. Administrators are to provide this information to appropriate staff.

https:/Awdr.doleta.gov/directives/attach/UIPL4-01.cfm 3/4
Case 3:21-cv-00253-HEH Document 1-3 Filed 04/15/21 Page 5 of 5 PagelD# 53

3/31/2021 Payment of Compensation and Timeliness of Determinations during a Continued Claims Series

9, Inquiries. Inquiries should be directed to the appropriate Regional Office.

10. Attachment. UIPL No. 1145.

1. This does not imply, however, that Section 303(a)(1), SSA, sets no outside time limit on individual
determinations of initial claims.

httos:/wdr.doleta.gov/directives/attach/UIPL4-01.cfm 4/4
